Citation Nr: 0216059	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $14, 369.00.






ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This appeal arises from an October 2001 Muskogee, Oklahoma, 
Regional Office (RO) decision by the Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of overpayment for pension benefits in 
the amount of $14, 369.00 on the principles of equity and 
good conscience.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The decision issued by the Committee on Waivers and 
Compromises includes contradictory statements as to what was 
decided.  The "Decision on Waiver and Indebtedness," VA Form 
4-1837, dated in October 2001, includes the following 
information in the first paragraph:

As provided in 38 U.S.C. §  5302(c) waiver 
consideration is precluded if there is an 
indication of fraud, misrep-resentation, or 
bad faith.  None of these elements is 
present in the creation of this debt.  The 
elements that assist in defining "equity and 
good conscience" have been considered.

Paragraph two and three include the following statements:

Based on the evidence reviewed, the 
Committee has determined that you have 
exercised bad faith.

Your current financial situation is not a 
factor to be considered in this decision.  A 
determination that you exercised bad faith 
is an absolute bar to your request for 
waiver.

The letter informing the veteran of the decision, dated 
October 3, 2001, includes the same contradictory language.

The statement of the case sent to the veteran in January 
2002, fails to sharpen the issue, as it avoids stating the 
basis of the decision.

Based on the curent record, neither the appellant nor the 
Board of Veterans' Appeals can be certain what has been 
decided by the Committee on Waivers and Compromises.  As has 
been noted by the United States Court of Appeals for Veterans 
Claims, basic fairness in adjudication requires that a 
claimant be given adequate notice of the need to submit 
evidence and argument on the question under review and an 
opportunity to submit such evidence and argument.  Bernard v. 
Brown,  4 Vet.App. 384 (1993).   

Accordingly, basic fairness requires that the case be 
remanded so the Committee can issue a decision that informs 
the veteran of the question that is decided.

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The Committee on Waivers and 
Compromises must determine the basis on 
which the veteran's request will be 
decided and ensure that the record is 
properly developed for a decision on that 
basis.  If the Committee determines that 
the revised decision will be on the basis 
of equity and good conscience, the 
development must include providing the 
veteran with an opportunity to submit a 
Financial Status Report (VA Form 20-
5655).  After any necessary development 
is completed, the Committee must prepare 
a revised written decision that clearly 
informs the veteran of the basis of the 
decision.  The veteran must be provided 
with a copy of the revised decision. 

3.  If the decision on the waiver request 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case that clearly explains the 
basis of the decision, and the veteran 
must be apprised of the applicable period 
of time in which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this remand are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





